MEMORANDUM **
Rex S. Alado appeals from the district court’s denial of his motion to withdraw his *711plea agreement, in which Alado agreed to plead guilty to one count of conspiracy to possess crystal methamphetamine with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1) and 846.
We dismiss in light of the valid appeal waiver. See United States v. Jeronimo, 398 F.3d 1149, 1153-54 (9th Cir.), cert. denied, — U.S.-, 126 S.Ct. 198, 163 L.Ed.2d 188 (2005); United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.